ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Pamela Viney Mathews,
IT IS ORDERED that Pamela Viney Mathews, Louisiana Bar Roll number 20942, be and she hereby is transferred to interim disability inactive status pending a hearing to determine the validity of her claim of inability to assist in her defense due to mental or physical incapacity, pursuant to Supreme Court Rule XIX, § 22(C). All disciplinary proceedings shall be stayed pending this determination.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana